     Case 2:20-cv-01206-JJT-MHB Document 25 Filed 09/02/20 Page 1 of 18



1    ALLISTER ADEL
     MARICOPA COUNTY ATTORNEY
2
     BY:    ANN THOMPSON UGLIETTA (013696)
3           JONATHAN C. SIMON (029750)
            Deputy County Attorneys
4           uglietta@mcao.maricopa.gov
            simonj@mcao.maricopa.gov
5
     CIVIL SERVICES DIVISION
6    225 West Madison Street
     Phoenix, Arizona 85003
7    Telephone (602) 506-8541
     Facsimile (602) 506-4317
8    ca-civilmailbox@mcao.maricopa.gov
     MCAO Firm No. 00032000
9
     Attorneys for Defendants
10
                        IN THE UNITED STATES DISTRICT COURT
11
                                FOR THE DISTRICT OF ARIZONA
12
     The Estate of Melonee Duval, by and            No. CV20-01206-PHX-JJT (MHB)
13   through its personal representative, Issac
                                                    DEFENDANTS MARICOPA COUNTY’S
     Navarrette; Issac Navarrette, individually     AND PAUL PENZONE’S JOINT
14
     and on behalf of all person with a statutory   MOTION TO DISMISS CERTAIN
15   right of recovery for the wrongful death of    CLAIMS PER RULE 12(B)(6), FED R.
     Melonee Duval,                                 CIV. P.
16
                                                    [DOC. 1]
                      Plaintiffs,
17

18          v.

19   Paul Penzone, in his official capacity as
     Sheriff of Maricopa County; Maricopa
20   County, a political subdivision of the State
21   of Arizona; Sean Mendoza, individually
     and in his capacity as a deputy of the
22   Maricopa County Sheriff’s Office,
23                    Defendants.
24

25

26
27

28
      Case 2:20-cv-01206-JJT-MHB Document 25 Filed 09/02/20 Page 2 of 18



 1         Pursuant to Rule 12(b)(6), Fed. R. Civ. P., Defendant Maricopa County (“County”)
 2 and Defendant Maricopa County Sheriff Paul Penzone (“Sheriff” or “Sheriff Penzone”)

 3
     jointly move to dismiss the following claims alleged in the Complaint [Doc. 1]:
 4
               1.    Section 1983 claims asserted against Sheriff Penzone and County [Count I];
 5

 6             2.    State law vicarious liability claims asserted against County [Count II and
 7 Count IV];

 8
                 3. State law negligence theories arising out of Deputy Mendoza’s/FATE
 9
     officers’ alleged intentional acts asserted in state law wrongful death and negligence claims
10

11 against Sheriff Penzone and County [Count II and IV]; and

12               4. State law negligent supervision and negligent training theories asserted in
13
     state law wrongful death and negligence claims against County [Count II and Count IV].
14
             LRCiv 12.1(c) Certification:     On August 3, 2020, undersigned counsel wrote
15

16    Plaintiffs’ counsel, and on August 4, 2020, undersigned counsel had a meet and confer call

17    with Plaintiffs’ counsel, to discuss certain defective claims alleged in the Complaint. On
18
      August 27 and August 28, 2020, the parties’ counsel exchanged additional correspondence
19
      and engaged in an additional meet and confer call regarding those claims. The parties
20
21    reached an agreement to file their Stipulated Dismissal and Stipulated Clarifications RE:

22    Certain Claims and Requests for Relief Asserted in Complaint, which was filed on
23
      September 1, 2020 [Doc. 24]. Because the parties did not reach agreement with respect to
24
      certain other defective claims, Sheriff Penzone and County are filing their Motion to
25

26    Dismiss.

27

28


                                                   1
     Case 2:20-cv-01206-JJT-MHB Document 25 Filed 09/02/20 Page 3 of 18



1         I.        BACKGROUND.
2              Assuming the fact allegations of the Complaint are true solely for purposes of this
3
     Motion to Dismiss,1 Sheriff Penzone, as final policymaker for Maricopa County Sheriff’s
4
     Office (“MCSO”), established a fugitive apprehension task force (“FATE”), for the law
5

6    enforcement purpose of apprehending suspected criminals in Maricopa County. [Doc. 1,
7    ¶¶ 1, 9, 24, 25, 26] Deputy Mendoza was a FATE officer. [Id., ¶ 12] On June 19, 2019,
8
     Melonee Duval was driving a vehicle with Ernesto Izaguirre sitting in the front passenger
9
     seat of the vehicle. Another passenger sat in the rear seat. [Id., ¶ 34] Izaguirre was a fugitive
10

11   from an arrest warrant issued in May 2019. [Id., ¶ 32] When Duval stopped the vehicle at
12   a traffic light, FATE officers used their vehicles to surround Duval’s vehicle, using a
13
     “vehicle barricade” maneuver to prevent Duval from driving away, for purposes of
14
     effectuating Izaguirre’s arrest on the warrant. [Id., ¶¶ 42, 43, 49] None of the persons inside
15

16   Duval’s vehicle had firearms at the time of the stop. [Id., ¶¶ 52 – 55] FATE officers,

17   including Deputy Mendoza, approached Duval’s vehicle, then drew, aimed and fired their
18
     weapons at Duval, injuring her. Duval later died from her injuries. [Id., ¶¶ 50, 62 – 64, 67
19
     - 69, 73, 79 - 80, 85] The above-described incident hereinafter is referred to as the “Duval
20
21   Incident”.

22             On June 17, 2020, Plaintiffs filed the Complaint, alleging the following claims
23
     against Defendants: Section 1983 claims for violation of the Fourth Amendment (alleged
24

25

26   1
      The Complaint’s fact allegations are presented as “assumed to be true” solely for purposes
27   of this Motion to Dismiss. Sheriff and County reserve and do not waive the right to deny,
     respond, object and assert affirmative defenses to each and every allegation, claim and
28   request for relief asserted in the Complaint.


                                                    2
     Case 2:20-cv-01206-JJT-MHB Document 25 Filed 09/02/20 Page 4 of 18



1    excessive force and unlawful seizure) and Fourteenth Amendment (alleged interference
2    with familial relationships and deprivation of life) (Id., Count I, ¶¶ 90 - 129); state law
3
     wrongful death claim under A.R.S. § 12-611 (Id., Count II, ¶¶ 130 – 135); state law assault
4
     and battery claims (Id., Count III, ¶¶ 136 – 141); and state law negligence claims (Id., Count
5

6    IV, ¶¶ 142 – 156). Plaintiffs seek compensatory damages and punitive damages. [Prayer
7    for Relief, Doc. 1] The claims are asserted by Plaintiff Isaac Navarrette as Personal
8
     Representative of Melonee Duval [Id., ¶¶ 5, 6], as well as Plaintiff Isaac Navarrette on
9
     behalf of himself and other alleged statutory beneficiaries of Melonee Duval (Adriyanna
10

11   Navarrette, Jaylen Klockenga and Billie Giordino) under A.R.S. § 12-612. [Id., ¶¶ 7, 8]
12          On September 1, 2020, the parties filed their Stipulated Dismissal and Stipulated
13
     Clarifications RE: Certain Claims and Requests for Relief Asserted in Complaint [Doc. 24],
14
     stipulating to dismiss with prejudice the state law assault and battery claims [Count III];
15

16   limiting the pain and suffering compensatory damages claim solely to claims alleging

17   violations of the U.S. Constitution; limiting the punitive damages claim solely to Deputy
18
     Mendoza for alleged violations of the U.S. Constitution; and clarifying that the claims
19
     asserted against Sheriff Penzone are made against him solely in his official capacity as
20
21   Maricopa County Sheriff. [Id.]

22          Plaintiffs also allege that federal law enforcement agents (FBI) are liable for alleged
23
     conduct during the Duval Incident, stating that Plaintiffs will amend the Complaint to add
24
     federal parties upon expiration of the statutory review period for their FTCA notice of claim.
25

26   [Doc. 1, ¶ 14; see also Ex. 1 to Doc. 17]

27          On September 1, 2020, the Court entered its Order granting the U.S. Attorney’s
28


                                                   3
     Case 2:20-cv-01206-JJT-MHB Document 25 Filed 09/02/20 Page 5 of 18



1    Office’s Motion for Extension of Time for Defendant Mendoza to Respond to the
2    Complaint, and ordered that Defendant Mendoza shall respond on or before November 2,
3
     2020. [Doc. 22; Doc. 23] Accordingly, this Motion to Dismiss is timely filed solely on
4
     behalf of the Sheriff and County.
5

6         II.    DISMISSAL UNDER RULE 12(B)(6).
7         A. Standard for 12(b)(6) Motion.
8
            “Dismissal is proper when the complaint does not make out a cognizable legal theory
9
     or does not allege sufficient facts to support a cognizable legal theory.” Cervantes v.
10

11   Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011); see also Ashcroft v.
12   Iqbal, 556 U.S. 662, 678 (2009) (“To survive a motion to dismiss, a complaint must contain
13
     sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its
14
     face.” (Quotation marks omitted)). “A claim has facial plausibility when the plaintiff pleads
15

16   factual content that allows the court to draw the reasonable inference that the defendant is

17   liable for the misconduct alleged. The plausibility standard is not akin to a ‘probability
18
     requirement,’ but it asks for more than a sheer possibility that a defendant has acted
19
     unlawfully.” Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556
20
21   (2007)). While a court may accept the factual allegations of a complaint as true, that tenet

22   “is inapplicable to legal conclusions.” Id. Rule 8, Fed. R. Civ. P., does not demand detailed
23
     factual allegations, but “it demands more than an unadorned, the-defendant-unlawfully-
24
     harmed-me accusation.” Id. “Threadbare recitals of the elements of a cause of action,
25

26   supported by mere conclusory statements, do not suffice.” Id.

27

28


                                                    4
     Case 2:20-cv-01206-JJT-MHB Document 25 Filed 09/02/20 Page 6 of 18



1         B. Section 1983 Claims against Sheriff Penzone and County Must Be Dismissed
             [Count I].
2

3           Plaintiffs’ Section 1983 claims [Count I] against Sheriff Penzone and County are

4    alleged solely upon municipal liability theories; Sheriff Penzone is sued solely in his official
5
     capacity as final policymaker for MCSO. [Doc. 1, ¶¶ 9, 10, 24; Doc. 24] The Complaint
6
     alleges FATE officers follow a policy, practice or custom of establishing and executing
7

8    “tactical plans” to arrest a fugitive while the fugitive is located inside a vehicle, by “drawing

9    their weapons” and employing the “highest level of force,” “without regard to the minimum
10
     level of force necessary” to complete such arrest and without taking precautions for the
11
     safety of “unarmed persons,” “innocent bystanders” and/ or “non-criminal associates”
12

13   located inside the vehicle in physical proximity to the suspected fugitive, thereby exposing

14   them to “extreme risk of injury or death.” [Id., ¶¶ 28 – 31, 98 – 103, 116, 117, and 119.]
15
     These allegations collectively are referred below as “Plaintiffs’ Alleged FATE Policy.”
16
            A municipality can face Section 1983 liability only where “‘action pursuant to
17

18   official municipal policy’ caused [the plaintiff’s] injury.” Connick v. Thompson, 563 U.S.

19   51, 60 - 61 (2011) (quoting Monell v. Dep’t. of Social Serv. of N.Y., 436 U.S. 658, 691
20
     (1978)). “Official municipal policy includes the decisions of a government’s lawmakers,
21
     the acts of its policymaking officials, and practices so persistent and widespread as to
22

23   practically have the force of law.” Id., 563 U.S. at 61.

24           1. Respondeat Superior Liability Theories Are Not Cognizable Under Section
                1983.
25

26        To the extent that Plaintiffs are alleging respondeat superior liability theories against

27   Sheriff Penzone and the County for the alleged conduct of Deputy Mendoza and/or FATE
28


                                                    5
     Case 2:20-cv-01206-JJT-MHB Document 25 Filed 09/02/20 Page 7 of 18



1    officers during the Duval Incident, see e.g., Doc. 1, ¶¶ 9 - 11, 26, 36, 38, 89, such theories
2    are not cognizable under Section 1983. See Monell, 436 U.S. at 691; see also Bd. of Cnty.
3
     Comm’rs of Bryan Cnty., Okla. v. Brown, 520 U.S. 397, 403 (1997). Any such theories
4
     therefore must be dismissed with prejudice.
5

6            2. No Specific Fact Allegations Showing Municipal Written Policy.
7           The Complaint does not allege specific facts showing Sheriff Penzone or County
8
     adopted Plaintiffs’ Alleged FATE Policy in written policy. The Complaint is bereft of any
9
     fact allegations identifying specific MCSO written policy remotely along the lines of
10

11   Plaintiffs’ Alleged FATE Policy. The Complaint fails to establish a municipal written
12   policy theory of municipal liability.
13
             3. No Specific Fact Allegations Showing Municipal Custom and Practice.
14
            To establish a Section 1983 custom and practice claim against a municipality, the
15

16   plaintiff must show a “longstanding practice or custom which constitutes the standard

17   operating procedure of the local government entity.” Trevino v. Gates, 99 F.3d 911, 918
18
     (9th Cir.1996) (quoting Gillette v. Delmore, 979 F.2d 1342, 1346 – 47 (9th Cir. 1992)). The
19
     plaintiff must allege specific facts showing an alleged custom and practice “so ‘persistent
20
21   and widespread’ that it constitutes a ‘permanent and well settled [municipal] policy.” Id.,

22   at 918 (quoting Monell, 436 U.S. at 691). A single constitutional deprivation ordinarily is
23
     insufficient to establish a longstanding custom or practice. See id. (“Liability for improper
24
     custom may not be predicated on isolated or sporadic incidents; it must be founded upon
25

26   practices of sufficient duration, frequency and consistency that the conduct has become a

27   traditional method of carrying out policy.”); Thompson v. City of Los Angeles, 885 F.2d
28


                                                   6
     Case 2:20-cv-01206-JJT-MHB Document 25 Filed 09/02/20 Page 8 of 18



1    1439, 1443–44 (9th Cir.1989), overruled on other grounds by Bull v. City of San Francisco,
2    595 F.3d 964, 981 (9th Cir. 2010) (“Consistent with the commonly understood meaning of
3
     custom, proof of random acts or isolated events [is] insufficient to establish custom.”).
4
            The Complaint does not allege specific facts sufficient to show Sheriff Penzone or
5

6    County adopted Plaintiffs’ Alleged FATE Policy via custom and practice. The Complaint
7    does not allege specific facts showing that, during other FATE operations preceding the
8
     single Duval Incident, Deputy Mendoza/FATE officers repeatedly and consistently
9
     established and executed “tactical plans” to arrest a fugitive while the fugitive is located
10

11   inside a vehicle, by “drawing their weapons” and employing the “highest level of force,”
12   “without regard to the minimum level of force necessary” to complete such arrest and
13
     without taking precautions for the safety of “unarmed persons,” “innocent bystanders” and/
14
     or “non-criminal associates” located inside the vehicle in physical proximity to the
15

16   suspected fugitive, thereby exposing them to “extreme risk of injury or death.” The

17   Complaint fails to allege specific facts showing a longstanding and widespread custom and
18
     practice of same/similar conduct on the part of Deputy Mendoza/FATE officers of sufficient
19
     duration, frequency and consistency necessary to establish such conduct is a traditional
20
21   method of carrying out policy. Accordingly, the Complaint fails to state a Section 1983

22   custom and practice claim against the Sheriff or the County. See Trevino, 99 F.3d at 918;
23
     Thompson, 885 F.2d at 1443–44.
24
             4. No Specific Facts          Showing     Municipal      Policymaker     Deliberate
25
                Acts/Omissions.
26
            “[O]nly those municipal officials who have ‘final policymaking authority’ may by
27

28   their actions subject the government to § 1983 liability.” City of St. Louis v. Praprotnik,


                                                   7
     Case 2:20-cv-01206-JJT-MHB Document 25 Filed 09/02/20 Page 9 of 18



1    485 U.S. 112, 123 (1988) (plurality). Whether a particular official has “final policymaking
2    authority” is a question of state law. Id. (emphasis in original).
3
            Under Arizona law, and as recognized by Plaintiffs in the Complaint, Sheriff
4
     Penzone is the final policymaker for MCSO. A.R.S. § 11-441. [Doc. 1, ¶¶ 9, 24]
5

6           The Complaint does not allege specific facts showing that the Sheriff himself
7    personally participated in, gave orders, set into motion, or knew about and knowingly
8
     refused to prevent, Deputy Mendoza’s/FATE officers’ unconstitutional conduct alleged to
9
     have occurred during the Duval Incident. The Complaint does not allege specific facts
10

11   which would show that Sheriff Penzone: (1) personally participated in establishing,
12   ordering or executing the alleged “tactical plan” for Deputy Mendoza’s/FATE officers’
13
     apprehension of Izaguirre, or personally knew about such “tactical plan” prior to conclusion
14
     of the Duval Incident; (2) personally knew of Duval being inside the vehicle with Izaguirre
15

16   or personally knew about any alleged risk to Duval’s safety relative to such “tactical plan,”

17   prior to conclusion of the Duval Incident; (3) personally was involved or ordered Deputy
18
     Mendoza’s/FATE officers’ alleged use of a “vehicle barricade” maneuver to stop Duval
19
     from driving Izaguirre away from the traffic stop, or personally knew about such “vehicle
20
21   barricade” maneuver being used to stop Duval from driving Izaguirre away from the traffic

22   stop, prior to the conclusion of the Duval Incident; (4) personally knew that, allegedly, no
23
     one in Duval’s vehicle was armed, prior to the conclusion of the Duval Incident; (5)
24
     personally was involved or ordered Deputy Mendoza’s/FATE officers’ use of lethal force
25

26   alleged to have caused Duval’s injury and death, or personally knew about such lethal force

27   allegedly being used upon Duval, prior to the conclusion of the Duval Incident; or (6)
28


                                                   8
     Case 2:20-cv-01206-JJT-MHB Document 25 Filed 09/02/20 Page 10 of 18



1    personally knew about Deputy Mendoza’s/FATE officers’ alleged unconstitutional use of
2    the “vehicle barricade” maneuver to stop Duval’s vehicle and their alleged unconstitutional
3
     use of lethal force in shooting and injuring Duval, but failed to prevent such unconstitutional
4
     conduct, knowing or having reason to know such conduct would cause constitutional injury
5

6    to Duval/Plaintiffs.
7           Nor does the Complaint allege specific facts showing Sheriff Penzone delegated his
8
     final policymaking authority over MCSO use of force policy to Deputy Mendoza/FATE
9
     officers. Nothing in the Complaint shows that Deputy Mendoza/FATE officers were
10

11   authorized to establish and follow their own use of force policy, wholly unconstrained by
12   MCSO use of force policy established by the Sheriff. See Praprotnik, 485 U.S. at 127.
13
     Mere delegation of discretion to act within the confines of final policy is not equivalent to
14
     delegation of final policymaking authority. See id. at 126 (“If the mere exercise of
15

16   discretion by an employee could give rise to a constitutional violation, the result would be

17   indistinguishable from respondeat superior liability.”); Christie v. Iopa, 176 F.3d 1231,
18
     1235 – 1238 (9th Cir. 1999) (county prosecutor set final charging policy; providing the line
19
     prosecutor with the discretion whether to charge within the confines of final charging policy
20
21   did not constitute delegation of final policymaking authority); Trevino, 99 F.3d at 920 (“The

22   police officers who shot Bahena were not ‘officials with final policy-making authority’ and
23
     they were not ordered to shoot by the police chief, the City Council or anyone else
24
     possessing final policy-making authority.”). See also Fiorenzo v. Nolan, 965 F.2d 348, 351
25

26   (7th Cir.1992) (“[A] municipality is not liable merely because the official who inflicted the

27   alleged constitutional injury had the discretion to act on its behalf; rather, the official in
28


                                                   9
     Case 2:20-cv-01206-JJT-MHB Document 25 Filed 09/02/20 Page 11 of 18



1    question must possess final authority to establish municipal policy with respect to the
2    challenged action.”).
3
            The Complaint also does not allege facts sufficient to establish a “ratification theory”
4
     of municipal liability. To establish a “ratification theory” for Section 1983 municipal
5

6    liability, a plaintiff must show that the “authorized policymakers approve a subordinate's
7    decision and the basis for it.” Praprotnik, 485 U.S. at 1. “A policymaker's knowledge of
8
     an unconstitutional act does not, by itself, constitute ratification. Instead, a plaintiff must
9
     prove that the policymaker approved of the subordinate's act. For example, it is well-settled
10

11   that a policymaker's mere refusal to overrule a subordinate's completed act does not
12   constitute approval.” Christie, 176 F.3d at 1239 – 1240 (citing cases). In Lassiter v. City of
13
     Bremerton, the Ninth Circuit affirmed the district court’s dismissal of Section 1983 claims
14
     against the police chief and city for excessive force. Lassiter v. City of Bremerton, 556 F.3d
15

16   1049, 1055 (9th Cir. 2009). The police chief in Lassiter decided not to pursue an internal

17   investigation based on his conclusion that the officers had not violated department policy.
18
     He concluded that the officers had not engaged in the allegedly problematic conduct; thus,
19
     his single decision not to pursue further investigation was not an affirmative choice to ratify
20
21   the alleged conduct. Id.; see also Garza v. City of Los Angeles, 2017 WL 5635460, at *7–8

22   (C.D. Cal. June 20, 2017) (holding that a department’s conclusion that claims of
23
     unauthorized force were unfounded could not constitute ratification for Monell purposes
24
     and that “[a]ny other finding would open up municipal defendants to Monell liability any
25

26   time they dismissed a complaint against one of their officers because of factual

27   determinations made by internal investigations”). The Complaint alleges that Sheriff
28


                                                   10
     Case 2:20-cv-01206-JJT-MHB Document 25 Filed 09/02/20 Page 12 of 18



1    Penzone and County “clear[ed] the Task Force’s shooting of Melonee Duval and claim[ed]
2    the Task Force’s use of deadly force was justified” and “Sheriff Penzone and Maricopa
3
     failed to discipline the Task Force for their killing of Melonee Duval.” [Doc. 1, ¶¶ 123,
4
     124]. The Complaint does not specifically identify Plaintiffs’ alleged information/record
5

6    sources for these allegations. But even assuming these allegations are true for purposes of
7    this Motion to Dismiss, they fail to establish that Sheriff Penzone or County knew of the
8
     alleged constitutional violation (not just the fact of an officer-involved shooting) and made
9
     a “conscious, affirmative choice” to sanction the conduct, anyway. Gillette, 979 F.2d at
10

11   1347. To the contrary, these allegations show that Sheriff Penzone and County found that
12   Deputy Mendoza/FATE officers were justified in using deadly force during the Duval
13
     Incident, that is, they found the Deputy Mendoza/FATE officers used deadly force in a
14
     lawful manner, so they decided internal discipline was not warranted. Such alleged findings
15

16   and decisions do not constitute deliberate ratification of known unconstitutional conduct.

17   See cases cited supra. The Complaint fails to state a claim for municipal liability under a
18
     “ratification theory.”
19
            To establish a “failure to train” theory of municipal liability under Section 1983, a
20
21   plaintiff “must show that (1) he was deprived of a constitutional right, (2) the [municipality]

22   had a training policy that “amounts to deliberate indifference to the [constitutional] rights
23
     of the persons’ with whom [its police officers] are likely to come into contact”; and (3) his
24
     constitutional injury would have been avoided had the [municipality] properly trained those
25

26   officers.” Blankenhorn v. City of Orange, 485 F.3d 463, 484 (9th Cir. 2007). “‘[D]eliberate

27   indifference’ is a stringent standard of fault, requiring proof that a municipal actor
28


                                                   11
     Case 2:20-cv-01206-JJT-MHB Document 25 Filed 09/02/20 Page 13 of 18



1    disregarded a known or obvious consequence of his action.” Brown, 520 U.S. at 410; see
2    also City of Canton, Ohio v. Harris, 489 U.S. 378, 388 – 392 (1989). The plaintiff must
3
     show that a municipality had “actual or constructive notice that a particular omission in
4
     their training program cause[d] [municipal] employees to violate citizens’ constitutional
5

6    rights” and, nevertheless, “disregarded [that] known or obvious consequence.” Connick,
7    563 U.S. at 61. “A pattern of similar constitutional violations by untrained employees is
8
     ‘ordinarily necessary’ “to demonstrate deliberate indifference for purposes of failure to
9
     train.” Id. at 63. “Mere proof of a single incident of errant behavior is a clearly insufficient
10

11   basis for imposing liability on the County.” Merritt v. Cnty. of Los Angeles, 875 F.2d 765,
12   770 (9th Cir. 1989).
13
            The Complaint does not expressly assert a “failure to train” municipal liability claim.
14
     It makes a conclusory allegation that “Defendants’ policy, practice or custom . . . shows
15

16   deliberate indifference or extreme recklessness for the safety and wellbeing of those

17   affiliated with the suspect, such as Melonee Duval.” [Doc. 1, ¶ 118] This allegation
18
     standing alone fails Iqbal’s pleading standards. While the Complaint alleges that FATE
19
     “operates according to the training . . . of drawing their weapons, including their high-
20
21   powered automated assault rifles, at unarmed persons and/or innocent bystanders, who pose

22   little to no risk of serious physical injury to the Task Force operators or the public” [Doc.
23
     1, ¶ 29], it does not allege specific facts showing Deputy Mendoza/FATE officers engaged
24
     in such alleged conduct during any FATE operation, other than the single Duval Incident.
25

26   In failing to allege specific facts showing a past pattern of Deputy Mendoza/FATE officers

27   similarly “drawing their weapons, including their high-powered automated assault rifles, at
28


                                                   12
     Case 2:20-cv-01206-JJT-MHB Document 25 Filed 09/02/20 Page 14 of 18



1    unarmed persons and/or innocent bystanders, who pose little to no risk of serious physical
2    injury to the Task Force operators or the public” during prior FATE operations, the
3
     Complaint fails to establish that Sheriff Penzone or County were on notice of a particular
4
     deficiency in MCSO use of force training which allegedly would cause Deputy
5

6    Mendoza/FATE officers to violate constitutional rights if not remedied/addressed. Because
7    the Complaint fails to allege facts sufficient to show that Sheriff or County were
8
     “deliberately indifferent” to a known or obvious need for more or different use of force
9
     training for Deputy Mendoza/FATE officers, which led to Plaintiffs’ alleged constitutional
10

11   injuries, the Complaint fails to state a “failure to train” theory of municipal liability.
12          Based on the foregoing, Plaintiffs’ Section 1983 claims asserted against Sheriff
13
     Penzone and County must be dismissed [Count I].
14
          C. State Law Vicarious Liability Claims Asserted Against County Must Be
15
             Dismissed with Prejudice [Count II and Count IV].
16
            In Arizona, a county is not vicariously liable for the conduct of a sheriff or the
17

18   sheriff’s deputies in exercising statutory law enforcement duties under A.R.S. § 11- 441(A)

19   to “[p]reserve the peace,” “arrest . . . all persons who attempt to commit or who have
20
     committed a public offense,” and “[p]revent and suppress all . . . breaches of the peace,”
21
     among other duties. See Fridena v. Maricopa Cnty., 18 Ariz.App. 527, 530 - 531, 504 P.2d
22

23   58, 61 – 62 (Ariz. Ct. App. 1972).

24          The Complaint alleges that the County is vicariously liable under state law wrongful
25
     death and negligence causes of action (Counts II and IV), for the alleged conduct of Deputy
26
     Mendoza and FATE officers in exercising statutory law enforcement duties in connection
27

28   with the Duval Incident, including allegedly establishing and executing a “tactical plan” to


                                                    13
     Case 2:20-cv-01206-JJT-MHB Document 25 Filed 09/02/20 Page 15 of 18



1    apprehend a fugitive (Izaguirre) per an arrest warrant, conducting an alleged traffic stop of
2    Duval’s vehicle in which Izaguirre was a passenger, alleged seizure of Duval, and alleged
3
     use of deadly force upon Duval. [Doc. 1, ¶¶ 10, 11, 36, 89, 130 – 135, 142 – 156] Because
4
     these vicarious liability claims are not cognizable against the County, they must be
5

6    dismissed with prejudice as to the County. See Fridena, 18 Ariz.App. at 530 – 531, 504
7    P.2d at 61 - 62; see also Kloberdanz v. Arpaio, 2014 WL 309078, at *4 (D. Ariz. Jan. 28,
8
     2014); Dimmig v. Pima Cty., 2009 WL 3465744 at *1 (Ariz. Ct. App. Oct. 27, 2009).
9
          D. State Law Negligence Theories Allegedly Arising Out of Deputy
10
             Mendoza’s/FATE Officer’s Alleged Intentional Acts Must Be Dismissed with
11           Prejudice [Count II and Count IV].
12        In Arizona, a plaintiff cannot base a negligence claim upon a law enforcement officer’s
13
     intentional acts such as effectuating a stop/seizure or applying force. Ryan v. Napier, 245
14
     Ariz. 54, 60 - 61, 425 P.3d 230, 236-237 (2018). Any negligence claim must be based upon
15

16   conduct independent of the officer’s intentional acts. Id. at 238. See also Liberti v. City of

17   Scottsdale, 2020 WL 3034623 at * 2 (9th Cir. June 5, 2020); Leibel v. City of Buckeye, 364
18
     F.Supp.3d 1027, 1044 (D. Ariz. 2019).
19
            The Complaint asserts state law negligence theories arising out of Deputy
20
21   Mendoza’s/FATE officers’ alleged intentional establishment and execution of a “tactical

22   plan” to apprehend a fugitive (Izaguirre) per an arrest warrant, intentional conduct of an
23
     alleged traffic stop of Duval’s vehicle in which Izaguirre was a passenger, alleged
24
     intentional seizure of Duval, and alleged intentional use of deadly force upon Duval,
25

26   asserted in state law wrongful death and negligence claims against Sheriff Penzone and

27   County. [Doc. 1, ¶¶ 42 – 51, 62 – 64, 66 – 67, 80, 130 – 135, 144 - 156] Because such
28


                                                  14
     Case 2:20-cv-01206-JJT-MHB Document 25 Filed 09/02/20 Page 16 of 18



1    negligence theories are not cognizable under Napier, supra, Plaintiffs’ state law wrongful
2    death and negligence claims based upon them must be dismissed with prejudice [Count II
3
     and Count IV].
4
          E. State Law Negligent Supervision/Negligent Training Theories Asserted
5
             Against the County Must Be Dismissed with Prejudice [Counts II and IV].
6
            Under A.R.S. § 11-409, the Sheriff is the sole appointing authority for MCSO
7

8    Deputies. The County does not have the statutory authority to hire, supervise, terminate, or

9    discipline MCSO Deputies; only the Sheriff possesses such authority. See Houndshell v.
10
     White, 220 Ariz. 1, 4 - 5, 202 P.3d 466, 469 - 470 (Ariz. Ct. App. 2008). Because the
11
     County does not have such legal authority, the County does not have a legal duty to
12

13   supervise or train MCSO Deputies.

14          Flanders v. Maricopa County, 203 Ariz. 368, 54 P.3d 837 (Ariz. Ct. App. 2002),
15
     does not support any contrary argument. The holding in that case concerned the County’s
16
     alleged responsibility for the Sheriff’s jail policies under a Section 1983 municipal policy
17

18   theory, not the County’s alleged responsibility for supervising or training the Sheriff’s

19   employees under state law wrongful death or negligence theories. Flanders did not hold
20
     that the County has any authority over the Sheriff’s employees in executing their statutory
21
     peace-keeping duties. See, e.g., Kloberdanz, 2014 WL 309078 at ** 4 – 5.
22

23          Because the County does not have a legal duty to supervise or train MCSO Deputies,

24   Plaintiffs’ negligent supervision and negligent training theories asserted in state law
25
     wrongful death and negligence claims [Count II and Count IV, Doc. 1, ¶¶ 130 – 135, 145 –
26
     156] must be dismissed with prejudice as to the County.
27

28


                                                 15
     Case 2:20-cv-01206-JJT-MHB Document 25 Filed 09/02/20 Page 17 of 18



1         III.   CONCLUSION.
2           For the foregoing reasons, the Court should grant this Motion to Dismiss and enter
3
     its Order (1) dismissing Section 1983 claims asserted against Sheriff Penzone and Maricopa
4
     County [Count I]; (2) dismissing with prejudice state law vicarious liability claims against
5

6    Maricopa County [Count II and Count IV]; (3) dismissing with prejudice state law
7    negligence theories arising out of Deputy Mendoza’s/FATE officers’ alleged intentional
8
     acts, asserted in state law wrongful death and negligence claims against Sheriff Penzone
9
     and Maricopa County [Count II and Count IV]; and (4) dismissing with prejudice state law
10

11   negligent supervision and negligent training theories asserted in state law wrongful death
12   and negligence claims against Maricopa County [Count II and Count IV].
13
            Granting this Motion to Dismiss would eliminate all claims and requests for relief
14
     against County. Also, granting this Motion to Dismiss would eliminate all claims and
15

16   requests for relief against Sheriff Penzone, other than (1) Plaintiffs’ state law vicarious

17   liability claim for alleged wrongful death arising out of Deputy Duval’s/FATE officers’
18
     alleged intentional acts [Count II]; and (2) Plaintiffs’ state law negligence claim for alleged
19
     negligent supervision and negligent training [Count IV].
20
21          RESPECTFULLY SUBMITTED this 2nd day of September 2020.

22                                          ALLISTER ADEL
                                            MARICOPA COUNTY ATTORNEY
23
                                            By /s/ Ann Thompson Uglietta
24                                             ANN THOMPSON UGLIETTA
25                                             JONATHAN SIMON
                                               Deputy County Attorneys
26                                             Attorneys for Defendants

27

28


                                                   16
     Case 2:20-cv-01206-JJT-MHB Document 25 Filed 09/02/20 Page 18 of 18



1                                            CERTIFICATE OF SERVICE
2            I hereby certify that on September 2, 2020, I caused the foregoing document to be

3
     electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
     transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
4

5
     Honorable John J. Tuchi
6    United States District Court
     Sandra Day O’Connor U.S. Courthouse
7    401 West Washington Street, SPC 83
8    Phoenix, Arizona 85003

9    Honorable Michelle H. Burns
     Magistrate Judge
10   United States District Court
11   Sandra Day O'Connor U. S. Courthouse
     401 West Washington Street
12   Phoenix, Arizona 85003
13
     Scott A. Ambrose
14   Andrew L. Gartman
     BURG SIMPSON ELDREDGE HERSH & JARDINE
15   2390 E Camelback Rd, Ste 403
16   Phoenix AZ 85012
     sambrose@burgsimpson.com
17   agatman@burgsimpson.com
     azcourt@burgsimpson.com
18
     Attorneys for Plaintiff Estate and Beneficiaries
19
     Shiloh K. Hoggard
20   LAW OFFICE OF SHILOH K. HOGGARD, PLLC
21   850 Cove Parkway, Ste C
     Cottonwood AZ 86326
22   shiloh@hoggard_law.com
     Attorney for Plaintiff Billie Giordano
23

24   /s/S Rojas
     S:\CIVIL\CIV\Matters\CJ\2019\Estate of Melonee Duval v Penzone CJ19-0191\Pleadings\Word\09022020 Final Def Penzone County Mt to
25   Dismiss.docx

26
27

28


                                                                  17
